Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [4/27/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Feng Ma on 1/22/21.
The claims have been amended as follows:

1. (Currently amended) A method for reporting a buffer status, comprising:
determining a logical channel or a logical channel group satisfying a Buffer Status Report (BSR) triggering condition; 
 in response to that the determined logical channel or the determined logical channel group corresponds to a Data Radio Bearer (DRB) mapped by a Service Data Adaptation Protocol (SDAP) entity, reporting, to a base station, a BSR comprising a buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group; and
in a case of reporting to the base station the BSR comprising the buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group, indicating, by the SDAP entity, data available for transmission of the SDAP entity to a Media Access Control (MAC) entity mapped by the determined logical channel.

2. (Currently amended) The method of claim 1, further comprising:
[[if]] in response to that it is detected that the DRB mapped by the SDAP entity changes, triggering the BSR; and
reporting the BSR to the base station.

3. (Currently amended) The method of claim 2, wherein said triggering the BSR 
[[if]] in response to that it is determined that the SDAP entity has buffer data, triggering the BSR after it is detected that the DRB mapped by the SDAP entity changes.

4. (Currently amended) The method of claim 2, wherein said triggering the BSR comprises:
determining a logical channel or a logical channel group corresponding to the DRB before changing, and determining a logical channel or a logical channel group corresponding to the DRB after changing; and


5. (Currently amended) The method of claim 3, wherein said triggering the BSR comprises:
determining a logical channel or a logical channel group corresponding to the DRB before changing, and a logical channel or a logical channel group corresponding to the DRB after changing; and
triggering BSR of the determined logical channel or the determined logical channel group corresponding to the DRB before changing and BSR of the determined logical channel or logical channel group corresponding to the DRB after changing.

6. (Canceled)  

7. (Currently amended) The method of claim 1, wherein said indicating, by the SDAP entity, the data available for transmission of the SDAP entity to the MAC entity mapped by the determined logical channel comprises:
indicating, by the SDAP entity, the data available for transmission of the SDAP entity to the MAC entity mapped by the determined logical channel according to an indication rule of data available for transmission of a Packet Data Convergence Protocol (PDCP) entity corresponding to the DRB.

7, wherein said indicating, by the SDAP entity, the data available for transmission to the MAC entity mapped by the determined logical channel comprises:
indicating, by the SDAP entity, the data available for transmission of the SDAP entity to a Packet Data Convergence Protocol (PDCP) entity corresponding to the DRB; and
deeming, by the PDCP entity, the data available for transmission of the SDAP entity as part of data available for transmission of the PDCP entity, and indicating, by the SDAP entity, the data available for transmission of the PDCP entity to the MAC entity mapped by the determined logical channel according to the indication rule of the data available for transmission of the PDCP entity.

9. (Currently amended) The method of claim 7, wherein said indicating, by the SDAP entity, the data available for transmission of the SDAP entity to the MAC entity mapped by the determined logical channel according to the indication rule of the data available for transmission of the PDCP entity corresponding to the DRB comprises:
[[if]] in response to that the PDCP entity deems that the data available for transmission of the PDCP entity belongs to a first logical channel in the DRB, and indicates the data available for transmission of the PDCP entity to a MAC entity corresponding to the first logical channel, indicating, by the SDAP entity, the data available for transmission of the SDAP entity to the MAC entity corresponding to the first logical channel; or
[[if]] in response to that the PDCP entity deems that the data available for transmission of the PDCP entity belongs to a second logical channel in the DRB, and indicates the data available for transmission of the PDCP entity to a MAC entity corresponding to the second logical channel, 
[[if]] in response to that the PDCP entity deems that the data available for transmission of the PDCP entity belongs to both a first logical channel and a second logical channel in the DRB, and simultaneously indicates the data available for transmission of the PDCP entity to a MAC entity corresponding to the first logical channel and a MAC entity corresponding to the second logical channel, simultaneously indicating, by the SDAP entity, the data available for transmission of the SDAP entity to the MAC entity corresponding to the first logical channel and the MAC entity corresponding to the second logical channel.

10. (Previously presented) The method of claim 7, wherein the data available for transmission of the SDAP entity comprises at least one of an SDAP Service Data Unit (SDU), an SDAP Packet Data Unit (PDU) or an SDAP control PDU.

11. – 20. (Cancelled)

21. (Currently amended) A User Equipment (UE) device, comprising:
a processor;
a memory configured to store an instruction executable for the processor,
wherein the processor is configured to:
determine a logical channel or a logical channel group satisfying a Buffer Status Report (BSR) triggering condition; 
 in response to that the determined logical channel or the determined logical channel group corresponds to a Data Radio Bearer (DRB) mapped by a Service Data Adaptation Protocol (SDAP) entity, report to a base station a BSR comprising a buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group; and
in a case of reporting to the base station the BSR comprising the buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group, indicate, by the SDAP entity, data available for transmission of the SDAP entity to a Media Access Control (MAC) entity mapped by the determined logical channel.

22. (Currently Amended) A non-transitory computer-readable storage medium having stored a computer program that when being executed by a processor, implements a method for reporting a buffer status, the method comprising:
determining a logical channel or a logical channel group satisfying a Buffer Status Report (BSR) triggering condition; 
[[if]] in response to that the determined logical channel or the determined logical channel group corresponds to a Data Radio Bearer (DRB) mapped by a Service Data Adaptation Protocol (SDAP) entity, reporting, to a base station, a BSR comprising a buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group; and
in a case of reporting to the base station the BSR comprising the buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group, indicating, by the SDAP entity, data available for transmission of the SDAP entity to a Media Access Control (MAC) entity mapped by the determined logical channel.


[[if]] in response to that it is detected that the DRB mapped by the SDAP entity changes, trigger the BSR; and
report the BSR triggered by the detection triggering module to the base station.

24. (Currently amended) The device of claim 23, wherein the processor is configured to:
[[if]] in response to that it is determined that the SDAP entity has buffer data, trigger the BSR after it is detected that the DRB mapped by the SDAP entity changes.

25. (Previously presented) The device of claim 23, wherein the processor is configured to:
determine a logical channel or a logical channel group corresponding to the DRB before changing and a logical channel or a logical channel group corresponding to the DRB after changing; and
trigger BSR of the determined logical channel or the determined logical channel group corresponding to the DRB before changing and BSR of the determined logical channel or the determined logical channel group corresponding to the DRB after changing.

26. (Previously presented) The device of claim 21, wherein the processor is further configured to:
in the case that the first reporting module reports to the base station the BSR comprising the buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group, indicate data available for transmission of the SDAP entity to a Media Access Control (MAC) entity mapped by the determined logical channel.


indicate the data available for transmission of the SDAP entity to the MAC entity mapped by the determined logical channel according to an indication rule of data available for transmission of a Packet Data Convergence Protocol (PDCP) entity corresponding to the DRB.

28. (Previously presented) The device of claim 26, wherein the processor is configured to:
indicate the data available for transmission of the SDAP entity to a Packet Data Convergence Protocol (PDCP) entity corresponding to the DRB; 
deem the data available for transmission of the SDAP entity as part of data available for transmission of the PDCP entity; and 
indicate the data available for transmission of the PDCP entity to the MAC entity mapped by the determined logical channel according to the indication rule of the data available for transmission of the PDCP entity.

29. (Currently amended) The device of claim 27, wherein the processor is configured to:
[[if]] in response to that the PDCP entity deems that the data available for transmission of the PDCP entity belongs to a first logical channel in the DRB, and indicates the data available for transmission of the PDCP entity to a MAC entity corresponding to the first logical channel, indicate the data available for transmission of the SDAP entity to a MAC entity corresponding to the first logical channel; or
[[if]] in response to that the PDCP entity deems that the data available for transmission of the PDCP entity belongs to a second logical channel in the DRB, and indicates the data available for transmission of the PDCP entity to a MAC entity corresponding to the second logical channel, 
[[if]] in response to that the PDCP entity deems that the data available for transmission of the PDCP entity belongs to both a first logical channel and a second logical channel in the DRB and simultaneously indicates the data available for transmission of the PDCP entity to a MAC entity corresponding to the first logical channel and a MAC entity corresponding to the second logical channel, simultaneously indicate the data available for transmission of the SDAP entity to the MAC entity corresponding to the first logical channel and the MAC entity corresponding to the second logical channel.

30. (Previously presented) The device of claim 26, wherein the data available for transmission of the SDAP entity comprises at least one of an SDAP Service Data Unit (SDU), an SDAP Packet Data Unit (PDU) or an SDAP control PDU.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21-22 the prior art of record, specifically Feuersanger; Martin et al. (US 20120069805) teaches A method for reporting a buffer status, comprising:
determining a logical channel or a logical channel group satisfying a Buffer Status Report (BSR) triggering condition. (Paragraphs: 217-218, 221);
However, none of the prior art cited alone or in combination provides the motivation to teach in response to that the determined logical channel or the determined logical channel group corresponds to a Data Radio Bearer (DRB) mapped by a Service Data Adaptation Protocol (SDAP) entity, reporting, to a base station, a BSR comprising a buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group; and in a case of reporting to the base station the BSR comprising the buffer of the SDAP entity mapped to the determined logical channel or the determined logical channel group, indicating, by the SDAP entity, data available for transmission of the SDAP entity to a Media Access Control (MAC) entity mapped by the determined logical channel. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-5, 7-10, 21-30 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Rao, Jaya, and Sophie Vrzic. "Packet duplication for URLLC in 5G: Architectural enhancements and performance analysis." IEEE Network 32.2 (2018): 32-40. - provides URLLC use cases demand a new paradigm in cellular networks to contend with the extreme requirements with complex trade-offs. In general, it is exceptionally challenging and, resource usage-wise, prohibitively expensive to satisfy the URLLC requirements using the existing approaches in LTE. To address these challenges 3GPP has recently agreed to adopt PD of both UP and CP packets as a fundamental technique in 5G NR. This article investigates the theoretic framework behind PD and provides a primer on the recent enhancements applied in the NR RAN architecture for supporting URLLC. It is shown that PD enables jointly satisfying the latency and reliability requirements without increasing the complexity in the RAN. With dynamic control .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413